Title: Instruction to Virginia Delegates in re Peace Negotiations, [17 and 19 December] 1782
From: House of Delegates
To: Virginia Delegates


[17 and 19 December 1782]
Resolved, unanimously, That it be an instruction to our delegates in Congress, not to consent to open a communication with any agent or minister from his Britannic Majesty, upon the subject of a peace, separate from our great Ally the King of France, nor unless the independence of America, be in the most ample manner acknowledged as a preliminary thereto.
